—Judgment, Supreme Court, New York County (James Leif, J.), rendered June 15, 1995, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 20 years to life and 3V2 to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
Defendant’s challenge to the admission of testimony by a witness that her reluctance to testify was the result of being threatened is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that testimony of the threat was properly admitted to show the witness’s state of mind, after defendant opened the door to such testimony. Without an inquiry into her state of mind, the jury would have been left with an unfair and incorrect impression of the reason that she was reluctant to testify (see, People v Wortherly, 68 AD2d 158).
The court’s brief disparagement of defense counsel, which was the product of counsel’s conduct, did not deprive defendant of a fair trial (see, People v Gonzalez, 38 NY2d 208). The court’s comment regarding defendant, while better left unsaid, was not prejudicial since it was made out of the jury’s presence. Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.